                                                          Case 20-50001-KKS       FORM
                                                                                Doc  341 Filed 07/29/21 Page                   1 of 6                      Page No:    1
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                               ASSET CASES

Case No.:                      20-50001                                                                                        Trustee Name:                            Karin A. Garvin
Case Name:                     MCKENZIE, SUE A                                                                                 Date Filed (f) or Converted (c):         01/07/2020 (f)
For the Period Ending:         06/30/2021                                                                                      §341(a) Meeting Date:                    02/07/2020
                                                                                                                               Claims Bar Date:                         08/18/2020
                                  1                                   2                      3                           4                        5                                         6

                      Asset Description                            Petition/        Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                       (Scheduled and                            Unscheduled       (Value Determined by               Abandoned             Received by               Gross Value of Remaining Assets
                  Unscheduled (u) Property)                         Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                  Less Liens, Exemptions,
                                                                                     and Other Costs)

Ref. #
1        354 Bell Circle Lynn Haven FL 32444                        $137,646.00                         $0.00                                           $0.00                                           FA
2        Make: Toyota Model: RAV4 Limited 2WD Year:                  $10,030.00                         $0.00                                           $0.00                                           FA
         2013 Mileage: 46,000 Other Information:
         Vehicle:
3        Household: KITCHEN/DINING AREA:                              $1,455.00                      $980.00                                          $980.00                                     $510.00
         Assorted small kitchen applicances; 1 Winsome
         Wood 5-piece TV Table Set; 1 Kitchenette table
         with 4 chairs; assorted pots and pans; assort
         kitchen utincles; 1 Hamilton Beach MealMaker
         Express Contact Grill; 2 Lipper International
         Bamboo Over-the-Sink Shelf; 3 DecoBros Spice
         Rack Stand Holder with 18 bottles and 48
         lables; 2 AmazonBasic 5-shelf Shelving Unit; 1
         Sandusky WS241430 Heavy Duty Steel
         Adjustable Wire Shelving, 24wx30hx14d - 3
         shelves; 1 Whitmore Supreme Sink Shelf -
         Multiuse Organizer; 1 T-fal FR8000 Oil
         Filtration Ultimate EX Clean 3.5-liter Fry
         Basket Stainless Steel Immersion Deep Fryer; 1
         Foodsaver V4440 2-n-1 vacuum sealer machine;
         1 Cuisinart ICE-30BC Pure Indulgence 2-qt
         automatic frozen ice cream maker; 1 Kamenstein
         5084920 Heritage 16-jar Revolving Countertop
         Spice Rack Organizer; 1 AmazonBasics Baker's
         Rack, Wood/Chrome; 1 Winsome Space Saver
         with 2 stools, square, Household: MISC: 1 Deep
         Commercial 4-drawer Letter Size Vertical File
                                                            Case 20-50001-KKS       FORM
                                                                                  Doc  341 Filed 07/29/21 Page                    2 of 6                      Page No:    2
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                 ASSET CASES

Case No.:                      20-50001                                                                                           Trustee Name:                            Karin A. Garvin
Case Name:                     MCKENZIE, SUE A                                                                                    Date Filed (f) or Converted (c):         01/07/2020 (f)
For the Period Ending:         06/30/2021                                                                                         §341(a) Meeting Date:                    02/07/2020
                                                                                                                                  Claims Bar Date:                         08/18/2020
                                  1                                     2                       3                           4                        5                                         6

                      Asset Description                              Petition/         Estimated Net Value               Property              Sales/Funds               Asset Fully Administered (FA)/
                       (Scheduled and                              Unscheduled        (Value Determined by               Abandoned             Received by               Gross Value of Remaining Assets
                  Unscheduled (u) Property)                           Value                  Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                     Less Liens, Exemptions,
                                                                                        and Other Costs)

4       Electronics: 1 ASUS Eee PC Seashell 10.1 Blue                    $250.00                        $250.00                                          $250.00                                           $0.00
        Netbook; 1 Sony FD Mavica Digital Camera and
        Casing; 1 Sony Handicam Recorder (bought
        used); 2 Weather Alert Monitors; 1 10a AUSUS
        Tablet ? TF701-B1-BUNDLE; 1 Apple iPod
        Classic ? 80gb 5th Generation; 1 Nikon
        COOLPIX S3600 20.1 MP digital Camera with
        8x Zoom; 1 Kenwood 3-cd/MP3 Player (over 30
        years old); 1 Logitech Laptop Speaker Z205; 1
        Kindle Wireless Reading Device (old 6
        Display); 1 Fulcrum 12 LED Magnifier Floor
        Lamp; 2 AmazonBasics Mid-Back Office Chair;
        1 DYMO LabelManager Plug N Play Label
        Maker; 1 HP 17.3 FHD backlit TouchScreen
        Laptop(Refurbished); 1 Acer Iconia 10.1a Tablet
5       ITEMS TO KEEP:1 Lenovo 23-Inch All-in-One                        $190.00                           $0.00                                           $0.00                                             FA
        Touchscreen Desktop; 4 Desktop external hard
        drives (8T); 3 Desktop external hard drives (4T);
        1 Canon MX870 All-in-One printer; 1 Verizon
        Note 8 Cell Phone; 1 iLuv MobiAir Bluetooth
        Stereo Speaker Dock with USB Charging; 1
        Garmn nuvi 55LM GPS Navigator System
6       Firearms: Ruger Security-Six .357 Magnum                         $150.00                           $0.00                                           $0.00                                             FA
        Revolver (bought at pawnshop over 30 years
        ago)
7       Clothes: Assortment of women's wear (cloths,                        $75.00                        $75.00                                          $75.00                                           $0.00
        shoes & Purses)
8       Jewelry: 1 Women's gold wedding ring with 14                     $150.00                           $0.00                                           $0.00                                             FA
        diamond chips with ingraved initials - Size 7-1/2
        to 8; 1 Women's dinner ring with 12 sapphires
        (one sapphire missing) 5 diamond studs - Size
        7-1/2 to 8; 1 set diamond stud pierced earrings;
        1 diamond stud necklace; 1 pinky ring with one
        diamond chips; Small assortment of costume
        jewelry
9       Checking Account: Tyndall Federal Credit 17.1.                   $131.93                        $132.00                                          $132.00                                           $0.00
        Checking Union (Primary Account) -0013
                                                          Case 20-50001-KKS           FORM
                                                                                    Doc  341 Filed 07/29/21 Page                           3 of 6                       Page No:    3
                                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                   ASSET CASES

Case No.:                     20-50001                                                                                                     Trustee Name:                             Karin A. Garvin
Case Name:                    MCKENZIE, SUE A                                                                                              Date Filed (f) or Converted (c):          01/07/2020 (f)
For the Period Ending:        06/30/2021                                                                                                   §341(a) Meeting Date:                     02/07/2020
                                                                                                                                           Claims Bar Date:                          08/18/2020
                                 1                                        2                              3                           4                        5                                          6

                     Asset Description                                 Petition/                Estimated Net Value               Property              Sales/Funds                Asset Fully Administered (FA)/
                      (Scheduled and                                 Unscheduled               (Value Determined by               Abandoned             Received by                Gross Value of Remaining Assets
                 Unscheduled (u) Property)                              Value                         Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                              Less Liens, Exemptions,
                                                                                                 and Other Costs)

10      Savings Account: Tyndall Federal Credit 17.2.                         $34.13                               $34.00                                           $34.00                                           $0.00
        Savings Union
11      Savings Account: All In Federal Credit Union                           $5.02                                $5.00                                            $5.00                                           $0.00
        17.3. Savings (formally Wiregrass FCU)
12      Checking Account: Tyndall Federal Credit 17.4.                        $14.19                               $14.00                                           $14.00                                           $0.00
        Union (Secondary Account) 0022
13      Checking Account: All In Federal Credit 17.5.                         $10.00                               $10.00                                           $10.00                                           $0.00
        Checking Union (formerally known as Wiregrass
        FCU)
14      Possible 2019 Tax Refund Federal                                  Unknown                               $1,222.95                                         $1,222.95                                            FA
15      Preference payments to Daughter                                   $9,175.00                                 $0.00                                            $0.00                                             FA


TOTALS (Excluding unknown value)                                                                                                                                                        Gross Value of Remaining Assets
                                                                       $159,316.27                              $2,722.95                                         $2,722.95                                    $510.00



Major Activities affecting case closing:
 06/30/2021    receipt of $1500 lump sum; NOI
               $1222.95 lump sum tax refund
               projected closing 3/2022


Initial Projected Date Of Final Report (TFR):        07/15/2021                      Current Projected Date Of Final Report (TFR):       10/15/2021                /s/ KARIN A. GARVIN
                                                                                                                                                                    KARIN A. GARVIN
                                                       Case 20-50001-KKS           Doc 34 Filed 07/29/21       Page 4 of 6
                                                                                   FORM 2                                                          Page No: 1
                                                             CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       20-50001                                                                          Trustee Name:                        Karin A. Garvin
Case Name:                     MCKENZIE, SUE A                                                                   Bank Name:                           Veritex Community Bank
Primary Taxpayer ID #:         **-***6108                                                                        Checking Acct #:                     ******0101
Co-Debtor Taxpayer ID #:                                                                                         Account Title:
For Period Beginning:          07/01/2020                                                                        Blanket bond (per case limit):       $10,870,000.00
For Period Ending:             06/30/2021                                                                        Separate bond (if applicable):


     1                2                      3                                                  4                                      5                    6                    7

Transaction      Check /                  Paid to/                      Description of Transaction                 Uniform          Deposit           Disbursement             Balance
   Date           Ref. #               Received From                                                              Tran Code           $                    $


05/26/2020           (14)   Sue McKenzie                        2019 tax refund                                   1124-000           $1,222.95                  $0.00                $1,222.95
10/30/2020                  Veritex Community Bank              Bank Service Fee                                  2600-000                 $0.00                $2.03                $1,220.92
11/30/2020                  Veritex Community Bank              Bank Service Fee                                  2600-000                 $0.00                $1.84                $1,219.08
12/31/2020                  Veritex Community Bank              Bank Service Fee                                  2600-000                 $0.00                $1.96                $1,217.12
01/29/2021                  Veritex Community Bank              Bank Service Fee                                  2600-000                 $0.00                $1.96                $1,215.16
02/26/2021                  Veritex Community Bank              Bank Service Fee                                  2600-000                 $0.00                $1.77                $1,213.39
03/31/2021                  Veritex Community Bank              Bank Service Fee                                  2600-000                 $0.00                $1.95                $1,211.44
04/30/2021                  Veritex Community Bank              Bank Service Fee                                  2600-000                 $0.00                $2.01                $1,209.43
05/28/2021                  Veritex Community Bank              Bank Service Fee                                  2600-000                 $0.00                $1.82                $1,207.61
06/30/2021                  Sue McKenzie                        Payment on PN                                         *              $1,500.00                  $0.00                $2,707.61
                     {3}                                                                             $980.00      1129-000                                                           $2,707.61
                     {4}                                                                             $250.00      1129-000                                                           $2,707.61
                     {7}                                                                              $75.00      1129-000                                                           $2,707.61
                     {9}                                                                             $132.00      1129-000                                                           $2,707.61
                     {10}                                                                             $34.00      1129-000                                                           $2,707.61
                     {11}                                                                              $5.00      1129-000                                                           $2,707.61
                     {12}                                                                             $14.00      1129-000                                                           $2,707.61
                     {13}                                                                             $10.00      1129-000                                                           $2,707.61
06/30/2021                  Veritex Community Bank              Bank Service Fee                                  2600-000                 $0.00                $1.96                $2,705.65




                                                                                                                 SUBTOTALS            $2,722.95                 $17.30
                                                              Case 20-50001-KKS        Doc 34 Filed 07/29/21                  Page 5 of 6
                                                                                       FORM 2                                                                          Page No: 2
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        20-50001                                                                                           Trustee Name:                          Karin A. Garvin
Case Name:                      MCKENZIE, SUE A                                                                                    Bank Name:                             Veritex Community Bank
Primary Taxpayer ID #:          **-***6108                                                                                         Checking Acct #:                       ******0101
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:
For Period Beginning:           07/01/2020                                                                                         Blanket bond (per case limit):         $10,870,000.00
For Period Ending:              06/30/2021                                                                                         Separate bond (if applicable):


    1                2                          3                                                     4                                                    5                    6                    7

Transaction      Check /                     Paid to/                         Description of Transaction                             Uniform          Deposit             Disbursement             Balance
   Date           Ref. #                  Received From                                                                             Tran Code           $                      $



                                                                                        TOTALS:                                                            $2,722.95                 $17.30              $2,705.65
                                                                                            Less: Bank transfers/CDs                                           $0.00                  $0.00
                                                                                        Subtotal                                                           $2,722.95                 $17.30
                                                                                            Less: Payments to debtors                                          $0.00                  $0.00
                                                                                        Net                                                                $2,722.95                 $17.30




                     For the period of 07/01/2020 to 06/30/2021                                                   For the entire history of the account between 05/26/2020 to 6/30/2021

                     Total Compensable Receipts:                         $1,500.00                                Total Compensable Receipts:                                   $2,722.95
                     Total Non-Compensable Receipts:                         $0.00                                Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                       $1,500.00                                Total Comp/Non Comp Receipts:                                 $2,722.95
                     Total Internal/Transfer Receipts:                       $0.00                                Total Internal/Transfer Receipts:                                 $0.00


                     Total Compensable Disbursements:                      $17.30                                 Total Compensable Disbursements:                                  $17.30
                     Total Non-Compensable Disbursements:                   $0.00                                 Total Non-Compensable Disbursements:                               $0.00
                     Total Comp/Non Comp Disbursements:                    $17.30                                 Total Comp/Non Comp Disbursements:                                $17.30
                     Total Internal/Transfer Disbursements:                 $0.00                                 Total Internal/Transfer Disbursements:                             $0.00
                                                              Case 20-50001-KKS         Doc 34 Filed 07/29/21               Page 6 of 6
                                                                                        FORM 2                                                                   Page No: 3
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        20-50001                                                                                        Trustee Name:                        Karin A. Garvin
Case Name:                      MCKENZIE, SUE A                                                                                 Bank Name:                           Veritex Community Bank
Primary Taxpayer ID #:           **-***6108                                                                                     Checking Acct #:                     ******0101
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:
For Period Beginning:           07/01/2020                                                                                      Blanket bond (per case limit):       $10,870,000.00
For Period Ending:              06/30/2021                                                                                      Separate bond (if applicable):


    1                2                           3                                                     4                                                5                  6                    7

Transaction      Check /                     Paid to/                          Description of Transaction                         Uniform           Deposit          Disbursement             Balance
   Date           Ref. #                  Received From                                                                          Tran Code            $                   $



                                                                                                                                                                               NET               ACCOUNT
                                                                                        TOTAL - ALL ACCOUNTS                               NET DEPOSITS                   DISBURSE              BALANCES

                                                                                                                                                     $2,722.95                 $17.30               $2,705.65




                     For the period of 07/01/2020 to 06/30/2021                                                For the entire history of the account between 05/26/2020 to 6/30/2021

                     Total Compensable Receipts:                         $1,500.00                             Total Compensable Receipts:                                $2,722.95
                     Total Non-Compensable Receipts:                         $0.00                             Total Non-Compensable Receipts:                                $0.00
                     Total Comp/Non Comp Receipts:                       $1,500.00                             Total Comp/Non Comp Receipts:                              $2,722.95
                     Total Internal/Transfer Receipts:                       $0.00                             Total Internal/Transfer Receipts:                              $0.00


                     Total Compensable Disbursements:                      $17.30                              Total Compensable Disbursements:                                $17.30
                     Total Non-Compensable Disbursements:                   $0.00                              Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:                    $17.30                              Total Comp/Non Comp Disbursements:                              $17.30
                     Total Internal/Transfer Disbursements:                 $0.00                              Total Internal/Transfer Disbursements:                           $0.00




                                                                                                                                                 /s/ KARIN A. GARVIN
                                                                                                                                                 KARIN A. GARVIN
